Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-27 are pending.
	Claims 1-27 are subject to a restriction/election of species requirement.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, and 26 drawn to a composition of matter, classified in C09K 8/805;
II. Claims 16-25, drawn to a a method of making a composition, classified in C08F 8/00;
III. Claim 27 drawn to a method of fracturing; classified in class E21B 43/26.
The inventions are independent or distinct, each from the other because:

Inventions Group I and Group III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process by be practiced with any other proppant or without proppant. The product as claimed can be used in acidizing or waterflood methods.

Restriction for examination purposes as indicated is proper because inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

              (a) the inventions have acquired a separate status in the art in view of theirdifferent classification;              (b) the inventions have acquired a separate status in the art due to theirrecognized divergent subject matter;              (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);               (d) the prior art applicable to one invention would not likely be applicable toanother invention.                Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.              The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 



                 Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species:

Election 1: Applicant must elect a specific unfunctionialized organic resin.
Election 2: Applicant must elect between the claimed strengthening agents in claim 1.
Election 3: Applicant must elect between the claimed moiety functions, i.e. one, two or three and what moieties or combination of moieties are the specific composition: for example organosilicon.
Election 4: Applicant must elect a particular terminal binding group material. 
Election 5: Applicant must elect a specific nanoparticle material from those in claim 7.



Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 23 and 24 are generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:   

(a) the species have acquired a separate status in the art in view of theirdifferent classification;              (b) the species have acquired a separate status in the art due to theirrecognized divergent subject matter;              (c) the species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);               (d) the prior art applicable to one species would not likely be applicable toanother species. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703.  The examiner can normally be reached on M-F 9AM-6PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CHARLES R NOLD/             Examiner, Art Unit 3674